DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 19 is a device that appears to be the strut.  The body of claim 19 is drawn the strut and a multi-story building (a vertical support). The preamble and body of the claim are not aligned and therefore the scope of the claim is unclear.  Is the invention drawn to the strut or the strut and vertical core?  Applicant is advised to amend the preamble to reflect the scope of the body of the claim.
Claim 19 recites the limitation "a first floor plate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.


The preamble of claim 20 is a multi-story building.  The body of claim 19 is the multi-story building and a plurality of damping struts.  The preamble and body of the claim are not aligned and therefore the scope of the claim is unclear.  Is the invention drawn to the strut or the strut and multi-story building?  Applicant is advised to amend the preamble to reflect the scope of the body of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 823 521 to Bouygues in view of US 2016/0097210 to Nielsen et al.
Regarding claim 1, Bouygues ‘521 discloses a strut, comprising: a first post section 2 and a second post section 1, the first post section 2 including a first portion that is slidably disposed within a second portion of the second post section 1; a damping actuator 30/31 interposed between the first post section and the second post section 2/1, the damping actuator 18/30 arranged to dynamically 
Nielsen ‘210 discloses a strut used a myriad of ways including a strut interposed between a first floor plate 114 and a second floor plate 112 of a structure (could be a multi- story building), wherein the first floor plate 114 is disposed overtop of the second floor plate 112.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the automated strut of Bouygues ‘521 to be interposed between plates of the structure in order that the automated strut is usable to support structures via plates attached to struts for support structures.  Noting that it is well known in the art to use a strut to support a structures at various locations inside and outside the actual structure.  
Regarding claim 2, Bouygues ‘521, as modified, where Nielsen ‘210 discloses a first floor base 140 coupled to the first post section and attached to the first floor plate 114; and a second floor base 14 including a second post adjustment portion (note portion 19 of Bouygues ‘521) coupled to the second post section and attached to the second floor plate 112 (page 3, col. 1, 1st paragraph).  
Regarding claim 3, Bouygues ‘521, as modified, discloses wherein the first post section 2 has a tubular cross-section that is annular to the second post section 1.  
Regarding claim 4, Bouygues ‘521, as modified, discloses wherein the damping actuator 18/30 being arranged to dynamically control the position of the first post section in relation to the second post section comprises the damping actuator being arranged to damp movement of the first post section in relation to the second post section, wherein the damping actuator 18/30 is controlled to achieve a critically damped response.  

Regarding claim 6, Bouygues ‘521, as modified, discloses wherein the controller 22 controls the damping actuator to damp axial movement of the first post section in relation to the second post section.  
Regarding claim 7, Bouygues ‘521, as modified, discloses the first post section 2 including the first portion that is coaxial with, annular to and slidably disposed within the second portion of the second post section 1.  
Regarding claim 8, Bouygues ‘521, as modified, discloses wherein the damping actuator comprises a magneto- rheological device.  Piston 31 is functionally equivalent to such a device.
Regarding claim 9, Bouygues ‘521, as modified, discloses wherein the damping actuator comprises an electro- rheological device.  Piston 31 is functionally equivalent to such a device
Regarding claim 10, Bouygues ‘521, as modified, discloses wherein the damping actuator comprises an electromagnetic device.  Piston 31 is functionally equivalent to such a device
Regarding claim 11, Bouygues ‘521, as modified, discloses wherein the damping actuator comprises an electro-hydraulic device.  Piston 31 is functionally equivalent to such a device
Regarding claim 12, Bouygues ‘521, as modified, discloses wherein the damping actuator comprises an electro- pneumatic device 31.  Paragraph 32 of applicant’s specification states that the damping actuator 7BM0107may be a magneto-rheological device, an electro-rheological device, an electromagnetic device, an electro-hydraulic device, or an electro-pneumatic device, by way of non- limiting examples.

Regarding claim 14, Bouygues ‘521, as modified, discloses wherein the damping actuator comprises a serviceable device (Figs. 2-4).
Regarding claim 15, Bouygues ‘521, as modified, discloses wherein the controller 23 includes a short-range wireless communication device including a transceiver operable to communicate with a second controller.  (Figs. 2-4)
Regarding claim 16, Bouygues ‘521, as modified, where Nielsen ‘210 discloses wherein the strut is vertically oriented between the first floor plate and the second floor plate.  	
Regarding claim 17, Bouygues ‘521, as modified, discloses wherein the motion sensor 21 comprises an accelerometer (electronic sensor).
Regarding claim 18, Bouygues ‘521, as modified, discloses wherein the motion sensor 21 comprises one of a strain gage, a displacement sensor 21, or a geophone.  

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 823 521 to Bouygues in view of US 2016/0097210 to Nielsen et al. and US 4,071,988 to Bowes.
Regarding claim 19, Bouygues ‘521 discloses a device, comprising: the strut including: a first post section 2 and a second post section 1 including a second post adjustment portion 19; a damping actuator 18/30, interposed between the first post section and the second post section, and arranged to control a position of the first post section in relation to the second post section and to damp axial movement of first and second post sections;   an accelerometer 21; and a first controller 23, in communication with the accelerometer and the damping actuator 18/30, wherein the controller 23 is capable of controlling the actuator 18/30 to control the position and movement of the first post section 
Nielsen ‘210 discloses a vertically-oriented damping strut interposed between a first floor plate and a second floor plate of a structure that could be a multi-story building wherein the first and second floor plates are assembled and are disposed in cantilevered arrangements; the strut including: a first post section 2 including a first floor base 114 that is coupled to the first floor plate; a second post section including a second post adjustment portion 19 and a second floor base 112 that is coupled to the second floor plate; and a second floor base that is coupled to the second floor plate (Fig. 1c, paragraph 31). Nielsen ‘210 discloses that the strut may be engages one or more surfaces 140/142 that may comprise any geometry or orientation and could be any structural elements, even beams.  The examiner submits that such a structure could be a multi-story building wherein the first and second floor plates that are assembled to a vertical support core and are disposed in cantilevered arrangements, such as the structure shown in Bowes ‘988.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the automated strut of Bouygues ‘521 to be interposed between plates of the structure, as taught in Nielsen ‘210  and Bowes ‘988 in order that the automated strut is usable to support structures via plates attached to struts for support structures.  Noting that it is well known in the art to use a strut to support structures at various locations inside and outside the actual structure.

Allowable Subject Matter
Claim 20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
the specific structure of the building and how the strut (components and structures) is functionally attached to the specific structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes adjustable struts used in holding structures relative to other structures, where in the struts are  interposed between the structures, adjustable and some are remotely controlled.  The list is as follows: 2003/0089050; 9,534,406; 6,394,405; 8,919,727; and 6,176,463.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MONICA E MILLNER/Primary Examiner, Art Unit 3632